Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/21 has been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 9, 10, 14, 19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation “the range of about 1:10 to about 10:1”in line 7 and claim 14 in line 8. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about 1:10 to about 10:1” is not mentioned previous to this claim. Also, “the range of about 1:10 to about 10:1” is indefinite for reciting relative terminology.
Claims 3 and 16 recite the limitation “about 20%”. The term “about 20%” is indefinite for reciting relative terminology. 
Claims 6 and 19 recite the limitation “the range of about 0.1 mm2 to about 5 mm2”. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about 0.1 mm2 to about 5 mm2” is not mentioned previous to this claim. Also, “the range of about 0.1 mm2 to about 5 mm2” is indefinite for reciting relative terminology. Claims 7 and 20 recite the limitation “the range of about 0.01 mm2 to about 3 mm2”. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about 0.01 mm2 to about 3 mm2” is not mentioned previous to this claim. Also, “the range of about 0.01 mm2 to about 3 mm2” is indefinite for reciting relative terminology.
Claims 9 and 22 recite the limitation “the range of about 50 m to about 500 m”. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about 50 m to about 500 m” is not mentioned previous to this claim. Also, “the range of about 50 m to about 500 m” is indefinite for reciting relative terminology.
Claims 10 and 23 recite the limitation “the range of about 50 m to about 800 m”. There is insufficient antecedent basis for this limitation in the claim. The term “the range of about 50 m to about 800 m” is not mentioned previous to this claim. Also, “the range of about 50 m to about 800 m” is indefinite for reciting relative terminology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 11, 13, 14,18, 20, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 8444834). 
Regarding claims 1 and 14, Liu teaches a method for exposing an analyte sensor to a bodily fluid [col. 8: lines 15-25] and an analyte sensor comprising: a working electrode [fig. 4A and 4B, element 29A] having sensing portion [fig. 4A and 4B, element 18A] and an exposed electrode portion [fig. 4A and 4B, element 29A], wherein the sensing portion comprises an active area [fig. 4A and 4B, element 18A] having an analyte- responsive enzyme disposed thereupon [col. 43: lines 66-67; col. 44: lines 1-12] and the exposed electrode portion comprises no active area [fig. 4A and 4B, element 29A; col. 45: lines 51-67].
Although Liu does not explicitly teach a ratio of the exposed electrode portion to the sensing portion is in the range of about 1:10 to about 10:1, this would be obvious to a person having ordinary skill in the art when the invention was filed since Liu also suggests having an active area only partially covering the electrode, leaving an exposed portion [fig. 4A and 4B]. Therefore, a sensor comprising a ratio of exposed electrode to sensing portion in the range of 1:10 to 10:1 would involve only routine skill in the art.  Furthermore, modifying Liu such that a ratio of the exposed electrode portion to the sensing portion is in the range of about 1:10 to about 10:1 would have been obvious to person having ordinary skill in the art when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 5 and 18, Liu further teaches the working electrode is a carbon working electrode [col. 43: lines 66-67; col. 44: lines 1-12].
Regarding claims 7 and 20, Liu further teaches an area of the sensing portion is in the range of about 0.01 mm2 to about 3 mm2 [col. 43: lines 66-67; col. 44: lines 1-12].
Regarding claims 11 and 24, Liu further teaches the active area is comprised of a single contiguous active area [fig. 4A, element 18A].
Regarding claims 13 and 26, Liu further teaches the analyte-responsive enzyme is a glucose- responsive enzyme [col. 41: lines 57-67; col. 42: lines 1-3].

Claims 2-4 and 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Boock (U.S. Patent Application Publication 2017/0265795 A1). 
Regarding claims 2 and 15, Liu teaches a method for exposing an analyte sensor to a bodily fluid and an analyte sensor, as disclosed above, and an analyte sensor having a greater ratio of the exposed electrode portion to the sensing portion [fig. 4A and 4B, element 29A].
However, Liu does not teach the analyte sensor exhibits a reduction in interferent signal of an interferent compared to an analyte sensor having a greater ratio of the exposed electrode portion to the sensing portion.
Boock teaches the analyte sensor exhibits a reduction in interferent signal of an interferent compared to an analyte sensor having a greater ratio of the exposed electrode portion to the sensing portion [par. 88].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Liu, to incorporate the analyte sensor exhibits a reduction in interferent signal of an interferent compared to an analyte sensor having a greater ratio of the exposed electrode portion to the sensing portion, to minimize the effect of local cellular invasion of the sensor on the sensor signal, as evidence by Boock [par. 88].
Regarding claims 3 and 16, although Liu does not explicitly teach the reduction in interferent signal of the interferent is greater than about 20%, this would be obvious to a person having ordinary skill in the art when the invention was filed since Liu also suggests having the available surface area for reaction distributed so as to minimize the effect of local cellular invasion of the sensor on the sensor signal [par. 88]. Therefore, adjusting the ratio of the area of the sensing portion to the area of the exposed electrode for a 20% reduction in interferent signal would involve only routine skill in the art.  
Regarding claims 4 and 17, Boock teaches the interferent is ascorbic acid [par. 112].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Liu, to incorporate the interferent is ascorbic acid, since ascorbic acid is a known interfering species of glucose sensors, as evidence by Boock [par. 112].

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Toth (U.S. Patent Application Publication 2015/0351690 A1). 
Regarding claims 6 and 19, Liu teaches a method for exposing an analyte sensor to a bodily fluid and an analyte sensor, as disclosed above.
However, Liu does not teach an area of the exposed electrode portion is in the range of about 0.1 mm2 to about 5 mm2.
Toth teaches an area of the exposed electrode portion is in the range of about 0.1 mm2 to about 5 mm2 [211].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Liu, to incorporate an area of the exposed electrode portion is in the range of about 0.1 mm2 to about 5 mm2, for measuring one or more micro-electrophysiological signals, as evidence by Toth [par. 211].

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Feldman (U.S. Patent Application Publication 2019/0125230 A1). 
Regarding claims 8 and 21, Liu teaches a method for exposing an analyte sensor to a bodily fluid and an analyte sensor, as disclosed above.
However, Liu does not teach the active area is comprised of a plurality of discontiguous active areas.
Feldman teaches the active area is comprised of a plurality of discontiguous active areas [par. 36].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Liu, to incorporate the active area is comprised of a plurality of discontiguous active areas, for correcting an output signal when there has been a partial withdrawal of one or more active areas, as evidence by Feldman [par. 39].

Claims 9, 10, 12, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Hoss (U.S. Patent Application Publication 2017/0363564 A1). 
Regarding claims 9 and 22, Liu teaches a method for exposing an analyte sensor to a bodily fluid and an analyte sensor, as disclosed above.
However, Liu does not teach the active area is comprised of a plurality of discontiguous active areas, and wherein each discontiguous active area has a diameter in the range of about 50 m to about 500 m.
Hoss teaches the active area is comprised of a plurality of discontiguous active areas, and wherein each discontiguous active area has a diameter in the range of about 50 m to about 500 m [par. 91].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Liu, to incorporate the active area is comprised of a plurality of discontiguous active areas, and wherein each discontiguous active area has a diameter in the range of about 50 m to about 500 m, for avoiding unwanted spread of applied solution, as evidence by Hoss [par. 24].
Regarding claims 10 and 23, Hoss teaches the active area is comprised of a plurality of discontiguous active areas separated by a pitch having a distance in the range of about 50 m to about 800 m [par. 46].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Liu, to incorporate the active area is comprised of a plurality of discontiguous active areas separated by a pitch having a distance in the range of about 50 m to about 800 m, for including areas free of the analyte-responsive enzyme, as evidence by Hoss [par. 46].
Regarding claims 12 and 25, Hoss teaches a mass transport limiting membrane is disposed upon at least the sensing portion [par. 54 and 57].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Liu, to incorporate a mass transport limiting membrane is disposed upon at least the sensing portion, for providing biocompatibility and/or interferent-eliminating functions, as evidence by Hoss [par. 54].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791